United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
ARCHITECT OF THE CAPITAL,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-450
Issued: June 11, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 25, 2014 appellant filed a timely appeal of a February 4, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a traumatic injury
in the performance of duty on November 25, 2012, as alleged.
FACTUAL HISTORY
On December 4, 2012 appellant, then a 55-year-old laborer, filed a traumatic injury claim
alleging that he injured his right pelvic area on November 25, 2012 when a trash cart he was
dumping pushed back on the right side of his stomach near his pelvic area.
1

5 U.S.C. § 8101 et seq.

Appellant underwent a limited pelvic sonogram on December 10, 2012 which
demonstrated a septated cystic fluid collection thought to be fluid filled loops of bowel. He
underwent a computerized tomography (CT) scan on December 18, 2012 due to right inguinal
pain. This study was negative.
In a letter dated April 30, 2013, OWCP noted that appellant’s claim initially appeared to
be a minor injury with minimal or no lost time from work. It found now that appellant had not
submitted the necessary factual or medical information to establish a traumatic injury on
November 25, 2012 as alleged.
Dr. Elwin G. Bustos, a Board-certified internist, found that appellant was totally disabled
from December 5, 2012 through February 7, 2013 due to groin pain and a hernia.
Dr. Gregory D. Morrow, a Board-certified surgeon, completed a note on April 18, 2013 and
diagnosed traumatic right inguinal hernia and laparoscopic surgery on April 17, 2013.
By decision dated May 31, 2013, OWCP denied appellant’s claim for traumatic injury
finding that he failed to submit the necessary factual and medical evidence needed to establish
his claim.
Appellant requested a review of the written record by an OWCP hearing representative
on June 18, 2013 and submitted additional evidence. He submitted a statement dated June 7,
2013 asserting that on November 25, 2012 he was dumping a heavy load of bricks when the trash
cart pushed back on his right side due to a technical failure of the machine. Appellant stated that
he began to develop severe pain and reported the injury to his employers.
Appellant submitted treatment notes from Dr. Bustos beginning December 5, 2012
through May 8, 2013 listing his complaints of sharp pain in the right groin. Dr. Bustos reported
on May 8, 2013 that he examined appellant on December 5, 2012 for back pain and right
hip/groin pain which started around November 25, 2012. He stated that appellant’s right groin
pain started at work after lifting a cart loaded with bricks and trying to throw it into the
dumpster. Dr. Bustos stated that appellant’s right inguinal hernia became evident and that the
inguinal area was aggravated by lifting during work. He noted that appellant underwent surgery
to relieve pain and avoid further complications such as strangulation or incarceration of the
inguinal hernia. Dr. Morrow completed a duty status report on May 16, 2013 and diagnosed
right inguinal hernia. He indicated that appellant provided a history of a trash cart ramming into
his right side.
Dr. Morrow performed laparoscopic right inguinal hernia repair on
April 17, 2013.
Dr. Easton L. Manderson, a Board-certified orthopedic surgeon, reported on July 3, 2013
that he first examined appellant on January 25, 2013 due to right groin pain. Appellant stated
that he was struck in the right groin in November 2012 at work. Dr. Manderson diagnosed
contusion due to the right groin injury.
By decision dated February 4, 2014, OWCP’s hearing representative found that appellant
had submitted sufficient factual evidence to establish that the employment incident occurred as
alleged. He further found, however, that the medical evidence was not sufficiently detailed and

2

well-reasoned explaining how appellant’s diagnosed inguinal hernia was the result of his work
incident on November 25, 2012.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.4
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”5 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.6 Second, the employee must submit
sufficient evidence, generally only in the form a medical evidence, to establish that the
employment incident caused a personal injury.7 A medical report is of limited probative value
on a given medical question if it is unsupported by medical rationale.8 Medical rationale
includes a physician’s detailed opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment activity. The
opinion of the physician must be based on a complete factual and medical background of the
claim, must be one of reasonable medical certainty, and must be supported by medical reasoning
explaining the nature of the relationship between the diagnosed condition and specific
employment activity or factors identified by the claimant.9

2

Id. at §§ 8101-8193.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

20 C.F.R. § 10.5(ee).

6

John J. Carlone, 41 ECAB 354 (1989).

7

J.Z., 58 ECAB 529 (2007).

8

T.F., 58 ECAB 128 (2006).

9

A.D., 58 ECAB 149 (2006).

3

ANALYSIS
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish a causal relationship between his November 25, 2012 employment incident and his
diagnosed right inguinal hernia.
In support of his claim for an inguinal hernia resulting from his November 25, 2012
employment incident, appellant submitted medical reports from Dr. Bustos. He first examined
appellant on December 5, 2012 due to right groin pain which began at work after lifting a cart
loaded with bricks and trying to throw it into the dumpster. Dr. Bustos stated that appellant’s
inguinal area was aggravated by lifting during work. Appellant did not attribute his right-sided
pain to lifting, instead noting that it occurred after the trash bin struck him in the right side due to
a machinery failure. As Dr. Bustos’ history of injury does not correspond to that given by
appellant, his report is not sufficient to establish a causal relationship between appellant’s
traumatic incident and his diagnosed condition.
Dr. Morrow completed a duty status report on May 16, 2013 and diagnosed right inguinal
hernia. He indicated that appellant provided a history of a trash cart ramming into his right side.
While Dr. Morrow provided an accurate history of injury, he did not provide an opinion that
appellant’s inguinal hernia was caused by this employment evidence. Dr. Morrow also failed to
explain how the impact from the trash cart resulted in the diagnosed condition of inguinal hernia.
For these reasons, his reports are not sufficiently detailed to meet appellant’s burden of proof.
Dr. Manderson first examined appellant on January 25, 2013 due to right groin pain
caused when he was struck in the right groin in November 2012 at work. He diagnosed
contusion due to the right groin injury. This report does not support appellant’s diagnosed
condition of inguinal hernia as a result of the employment incident and is not sufficient to
establish appellant’s traumatic injury claim.
As appellant has failed to submit the necessary medical opinion evidence explaining how
and why his November 2012 employment incident caused or aggravated the diagnosed right
inguinal hernia, he has failed to meet his burden of proof in establishing a traumatic injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish a traumatic injury sustained in the performance of duty on November 25, 2012, as
alleged.

4

ORDER
IT IS HEREBY ORDERED THAT the February 4, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 11, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

